Citation Nr: 0200559	
Decision Date: 01/15/02    Archive Date: 01/25/02

DOCKET NO.  95-19 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to an effective date earlier than November 2, 
1994 for a 10 percent rating for residuals of a lipoma of the 
right chest wall.

2.  Entitlement to an increase in a 10 percent rating for 
residuals of a lipoma of the right chest wall. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

D. M. Casula, Associate Counsel 


INTRODUCTION

The veteran had active service from August 1953 to June 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 1995 RO rating decision which denied 
a compensable rating for service-connected residuals of a 
lipoma of the right chest wall.  This matter further comes 
before the Board from a June 1997 RO rating decision which 
granted an increased 10 percent rating for residuals of a 
lipoma of the right chest wall, effective from November 2, 
1994.  The veteran appeals for an effective date earlier than 
November 2, 1994 for the increased 10 percent rating for the 
condition, and he also appeals for an increase in the 10 
percent rating for the condition.

In June 1998 the veteran testified at a hearing at the RO 
before a member of the Board (Travel Board hearing).  In 
October 1998 the Board remanded this matter to the RO for 
further evidentiary development.  In June 2001 the Board 
remanded this matter to the RO to schedule the veteran for 
another Board hearing.  In October 2001 the veteran testified 
at a Board videoconference hearing.


FINDINGS OF FACT

1.  On November 2, 1994, the RO received the veteran's claim 
for an increase in a noncompensable rating assigned for his 
service-connected residuals of a lipoma of the right chest 
wall, and the RO thereafter increased the rating to 10 
percent effective from November 2, 1994.  It is not factually 
ascertainable that this condition increased to the level of 
10 percent on any date within the year preceding the November 
2, 1994 claim for increased rating.

2.  The service-connected residuals of a lipoma of the right 
chest wall are manifested by no more than a superficial scar 
that is tender and painful on objective demonstration; the 
condition otherwise causes no functional impairment.


CONCLUSIONS OF LAW

1.  An criteria for an effective date earlier than November 
2, 1994, for the assignment of a 10 percent rating for 
residuals of a lipoma of the right chest wall, are not met.  
38 U.S.C.A. § 5110 (West 1991 & Supp. 2001); 38 C.F.R. § 
3.400 (2001).

2.  The criteria for a rating in excess of 10 percent for 
residuals of a lipoma of the right chest wall have not been 
met.  38 U.S.C.A. 1155 (West 1991 & Supp. 2001); 38 C.F.R. 
4.118, Diagnostic Codes 7804, 7805 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran served on active duty from August 1953 to June 
1955.  His service medical records show that in February 1954 
he was seen for a complaint of an area of slight swelling on 
the right side of his chest, near the superior part of the 
sternum just below the right clavicle.  A chest X-ray showed 
a small growth in this area, and this was felt to represent a 
lipoma or a small fibroma or similar type growth.  No other 
treatment for the condition was reported in service.

On December 7, 1964, the RO received the veteran's claim for 
service connection for this condition.

On VA examination in January 1965 the diagnosis was lipoma of 
right anterior chest wall, very small and subjectively 
symptomatic at times only.

By March 1965 rating decision the RO granted service 
connection for lipoma of the "left" chest wall, and assigned 
a noncompensable (0 percent) rating, effective from December 
7, 1964.  In April 1965 the veteran filed a notice of 
disagreement with the assigned rating, and a statement of the 
case was provided to him in April 1965; however, he did not 
thereafter perfect an appeal by filing a substantive appeal.

A VA hospital summary shows that in June 1967 the veteran 
underwent a biopsy of a mass of the right chest wall.  The 
diagnosis was mass, right chest wall, hypertrophied muscle 
bundle, and it was noted that the veteran was to be followed 
in the clinic.

In late July 1967, the RO confirmed the noncompensable rating 
for the chest wall lipoma.  In early August 1967, the RO 
informed the veteran of this determination and of his right 
to appeal.  The file shows he did not appeal the decision.

On November 2, 1994, the RO received the veteran's claim for 
an increased rating for the service-connected residuals of a 
lipoma of the right chest wall.

On VA examination in January 1995 it was noted there was a 
history that the right chest wall lipoma was excised in 1966.  
The veteran complained of pain at the scar of the anterior 
chest lesion excision, which he claimed progressed up to his 
throat.  He felt that the lesion was still present at the 
site, and claimed that when he did any kind of manual work 
the lesion would swell and last for a couple of weeks.  
Objective examination showed a 3 cm. horizontal scar that was 
mostly flat, with slight swelling and no tenderness.  The 
scar was noted to be possibly a hypertrophic scar of the 
right anterior chest, linear, and hyperpigmented.  It was 
noted that the veteran reported having tenderness and 
swelling of the scar with work.  It was also noted that the 
veteran may require intralesional injections in order to 
obtain symptomatic relief from any tenderness or itching 
associated with the scar, but the veteran did not want any 
more manipulation of the scar, therefore no treatment was 
necessary.

By February 1995 rating decision the RO denied an increased, 
compensable, evaluation for a lipoma of the right chest wall.

Treatment records from a VA Medical Center show that in 1994 
and 1995 the veteran was seen for various ailments including 
phlebitis in the left chest wall and abdomen.

Treatment records from Dr. Schexnayder showed that in October 
1994 the veteran complained of a lump in the "left" anterior 
chest and physical examination appears to have shown a lipoma 
on the left side.  In September 1995 he was seen for follow-
up for complaints of palpitations and quivering in the right 
anterior chest, which was stopped by valium.  The diagnosis 
appears to have been palpitations, high blood pressure.

Treatment records from Dr. Helm show that the veteran 
underwent treadmill tests in May 1994, May 1995, and May 
1996, which were negative.

In a May 1995 statement, the veteran reported that he had 
problems with his right chest wall condition, including 
quivering and swelling, and he claimed he took nerve pills 
for this condition.  He also claimed that it swelled and 
ached more when he did physical labor.

In February 1997 the veteran testified at a hearing at the 
RO.  He claimed that he was having problems with the right 
chest wall area in which he had a lipoma, including pain, 
swelling, and muscle spasms for which he took a nerve pill.  
He testified that when he underwent excision of the lipoma of 
the right chest wall, they cut into his muscle and reportedly 
told him that they did not know whether they could get it 
all.  He claimed that he worked in construction, but that due 
to his condition he had to take a maintenance job for less 
pay, because if he did any physical work he had to take the 
third day off and use hot compresses to try to get the 
swelling to go down.  The veteran further testified that Dr. 
Schexnayder suggested that he have another operation to try 
to remove the lipoma.  He reported that since 1967 he worried 
that when he went on a job, he might have to say to the 
foreman that he could not handle the shovel or the jack 
hammer.  He claimed he had a strain in the upper right side 
of his chest, he could not lift his right arm over his head 
because of pain, and had swelling and tenderness in the area 
where the lipoma was removed.  He also claimed that at 
certain times he had a sharp pain through the area, and the 
felt there was a possibility of nerve or muscle damage in the 
area.  He reported receiving medication for the quivering in 
his chest from a heart specialist.  

On VA neurological and muscle examination in April 1997 the 
veteran reported having twitching of his chest muscles for 
the past several years.  A chest X-ray was normal.  He 
reported having a lipoma removed in 1966 and that since then 
had fasciculation of the muscles off and on.  He also 
complained of swelling in this area whenever he lifted heavy 
weights or was physically active.  It was noted that he did 
not complain of any numbness or pain in the area, but had 
pain in the past.  He stated that when he lifted the right 
arm, the scar pulled, and he had difficulty lifting up and 
holding things in his hand.  Examination showed a very small 
scar in the chest, about 1 and 1/2 inches long, with no 
keloid formation.  No fasciculations of the muscles was 
observed, there was no sensory deficit, and he did not abduct 
the right upper extremity fully.  He reported pain and give-
away weakness in the right hand grip, and that he got very 
tremulous.  It was noted that other than that, there were no 
other clear neurological findings in examination.  The 
impression was that the veteran did not have a major 
neurological deficit because of the scar, and that he had 
some weakness and tremulousness, but it seemed to be mainly 
very situational and the weakness was "give-away weakness."

On another VA examination in April 1997 the veteran 
complained of pain and swelling with manual labor at the site 
of a removal of subcutaneous lipoma of the right upper chest 
wall in 1966.  He reported developing a lipoma in 1954, and 
claimed that a portion of the mass was left in his chest.  He 
claimed that the pain and tenderness had restricted his 
manual labor.  Physical examination showed a 3 cm., well-
healed, horizontal skin-colored scar of the right upper 
chest, with no palpable definable subcutaneous mass 
identified.  The assessment was subcutaneous lipoma of the 
right chest wall, status post excision, currently well-healed 
with no palpable remnant identified.  No further excision was 
recommended.  The examiner noted other work-ups, such as for 
neuromuscular or cardiovascular disorders, might be indicated 
to ascertain the cause of his symptoms.  The examiner also 
noted that it was not obvious for subcutaneous lipoma to be 
so devastating as to limit the veteran's physical disability, 
but the veteran stated that his complaint had been present 
since the time of surgery.  Further physical examination 
showed that there was some fullness beneath the scar in the 
right upper chest, but no adhesions or spasms were noted.  
There was slight tenderness to palpation in the lateral 
aspect of the scar.  The diagnosis was status post 
subcutaneous lipoma removal in 1966, with a well-healed 
surgical scar approximately 3 centimeters in the area of the 
right upper chest, with no muscle spasm and well-defined 
fullness in the area.  The veteran did show some signs of 
grimace when palpation of the lateral aspect of the scar was 
performed.

By June 1997 rating decision, the RO granted an increased, 10 
percent, rating for the veteran's residuals of a lipoma of 
the right chest wall, effective from November 2, 1994.

By May 1998 rating decision the RO denied entitlement to an 
effective date earlier than November 2, 1994 for the 
assignment of a 10 percent rating for the veteran's residuals 
of a lipoma of the right chest wall.

In June 1998 the veteran testified at a Travel Board hearing.  
He testified that as a result of his service-connected lipoma 
he experienced nervousness, swelling, and sharp pain, and 
that when he attempted to do physical work the swelling and 
pain increased.  He said he took Tylenol for pain and other 
medication for the nervousness which was prescribed by a 
private physician.  

In October 1998 the Board remanded this matter to the RO for 
further evidentiary development.

On VA examination in January 1999 the veteran reported that 
when he exercises the area of the scar swells and itches and 
that he has a tickling feeling in his throat.  There was 
minimal tenderness on palpation of the right upper anterior 
chest wall scar, and there was no significant underlying 
adherence, no ulceration or breakdown of the skin, and no 
significant elevation or depression of the scar, except for 
the underlying tissue loss, and no inflammation, edema, 
keloid formation or significant disfigurement.  The color of 
the scar was variably hypo- and hyperpigmented compared to 
the areas of normal skin, and the texture was somewhat firm.  
The veteran reported there was limitation of flexion by the 
right upper chest scar and that when he exercised the muscle 
in the area swelled and itched, but this was relieved by 
lumbar exercise and alleviated by rest.  It was noted that 
the severity was minimal, and occurred when the veteran 
started exercising and resolved when he stopped.  The veteran 
reported it was also associated with tickling in the throat.  
It was noted that the veteran appeared to have decreased 
ability to exercise because of these symptoms.  The examiner 
noted that the muscle involved would be the right pectoralis, 
if the lipoma excision was deep.  It was also noted that 
there was no evidence of clear muscle pain, although the scar 
was slightly painful.  There were no muscle tumors, no 
significant tissue loss, no significant adhesions, tendon 
damage, or bone, joint or nerve damage.  Muscle strength was 
normal, and there was no evidence of muscle herniation, loss 
of muscle function or abnormal joint function.  The examiner 
noted that the veteran's symptoms were somewhat unusual, and 
although he may have had some clear discomfort from the scar, 
the swelling, itching, and tickling in the throat were 
somewhat uncharacteristic for this type of lesion.  The 
examiner opined that the veteran's swelling and quivering 
sensations in the chest were not necessarily caused by the 
surgery, and noted that this went along with the opinions 
noted by other doctors in the claims folder.

In a May 1999 statement the veteran claimed that the 10 
percent rating for residuals of a right chest wall lipoma 
should be effective from a date earlier than November 2, 
1994.  He asserted that he had symptoms from the condition 
since he got out of service in 1955.  He also said that to 
the best of his memory he appealed the July 1967 RO decision 
which denied a compensable rating.

On a VA examination addendum in November 1999, the examiner 
opined that the veteran's previously identified phlebitis was 
not part and parcel of the service-connected residuals of 
lipoma of the right chest wall.

At an October 2001 Board videoconference hearing, the veteran 
asserted that the 10 percent rating for residuals of a right 
chest wall lipoma should be effective from a date earlier 
than November 2, 1994, and he again maintained that he had 
symptoms since leaving service in 1955.  He also argued that 
a rating higher than 10 percent should be assigned for the 
condition.  In this regard, the veteran described a variety 
of symptoms which he attributed to the condition, such as 
chest and neck soreness and swelling, coughing, and pulling, 
choking, and tickling sensations. 

Analysis

With regard to the issues subject to the present Board 
decision, the file shows that through rating decisions, 
statements of the case, and supplemental statements of the 
case, the veteran has been notified of the evidence necessary 
to substantiate his claims.  Identified VA and private 
medical records have been obtained, and VA examinations have 
been provided.  As to these claims, the Board finds that the 
notice and duty to assist provisions of the law are 
satisfied.  38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001); 66 
Fed.Reg. 45,620, 45,630 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.159).

Earlier Effective Date

The RO increased the rating for service-connected residuals 
of a right chest wall lipoma, from 0 percent to 10 percent, 
effective from November 2, 1994.  The veteran asserts the 
increased rating should be effective earlier.

In a March 1965 decision the RO granted service connection 
and a 0 percent rating for the condition.  The veteran filed 
a notice of disagreement with the assigned rating, and a 
statement of the case was issued, but he did not perfect an 
appeal by filing a timely substantive appeal.  Thus the March 
1965 RO decision is final.  38 U.S.C.A. § 7105.  In July 1967 
the RO denied a compensable rating for the condition; the 
veteran was then informed but did not appeal (he now says he 
recalls that he appealed this decision, but the claims folder 
clearly shows he did not).  Thus the July 1967 RO decision is 
also final.  Id.

As earlier decisions denying a compensable rating for the 
condition are final, the effective date for any increased 
rating must be determined in relation to a subsequent claim 
for an increased rating.  That claim was not received by the 
RO until November 2, 1994.

The effective date of an award of increased compensation 
shall be the earliest as of which it is factually 
ascertainable that an increase in disability had occurred, if 
application is received within one year from such date; 
otherwise, the effective date will be the date of VA's 
receipt of the claim for increase, or date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a), (b)(2); 38 C.F.R. 
§ 3.400(o); Harper v. Brown, 10 Vet. App. 125 (1997).  

It is neither claimed nor shown that residuals of a right 
chest wall lipoma increased to a compensable level on any 
date withing the year preceding the November 2, 1994.  The 
veteran asserts that the condition increased in severity many 
years before this claim.  Even if such were true, it would 
not support an earlier effective date for an increased 
rating, in light of the legal authority on finality of 
decisions and effective dates for increased ratings.  Under 
the circumstances, the effective date for the increased 
rating, from 0 percent to 10 percent, for residuals of a 
right chest wall lipoma may be no earlier than the November 
2, 1994 claim for an increased rating.  The RO has already 
assigned that effective date and there is no basis for an 
earlier one.

The preponderance of the evidence is against the veteran's 
claim for an earlier effective date for an increased rating 
for residuals of a right chest wall lipoma.  Thus the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet.App. 49 (1990).

Increased Rating

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the present 
level of disability is of primary concern in a claim for an 
increased rating; the more recent evidence is generally the 
most relevant in such a claim, as it provides the most 
accurate picture of the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A 1155; 38 C.F.R. Part 4.

Under applicable criteria, a maximum 10 percent evaluation is 
warranted for superficial scars that are tender and painful 
on objective demonstration.  38 C.F.R. § 4.118, Diagnostic 
Code 7804.  Scars may be evaluated for limitation of 
functioning of the part affected.  38 C.F.R. § 4.118, 
Diagnostic Code 7805.

Historical medical records indicate that the service-
connected disability involves a lipoma of the right anterior 
chest wall which was noted in service in the 1950s and 
excised in the 1960s, a number of years after service, 
leaving a small residual scar.  More recent medical records 
from 1994 to 1999, including treatment records and a series 
of VA examinations, as well as the veteran's written 
statements and hearing testimony, indicate he has voiced a 
host of subjective complaints which he attributes to 
residuals of a right chest wall lipoma.  However, the veteran 
is a layman and thus has no competence to give a medical 
opinion on diagnosis or cause of symptoms.  Espiritu v. 
Derwinski, 2 Vet.App. 492 (1992).  The actual medical records 
from recent years indicate the service-connected residuals of 
a right chest wall lipoma are not the source of the various 
problems of which the veteran complains.  He has unrelated 
non-service-connected ailments (e.g., a cardiovascular 
condition) which may be the source of his symptoms, and such 
non-service-connected conditions may not be considered in 
support of the claim for an increased rating for the service-
connected condition.  38 C.F.R. § 4.14.

The 1994-1999 medical treatment and examination reports, 
viewed together, indicate that the service-connected 
residuals of a right chest wall lipoma are limited to a 
superficial scar which at times has been noted to be tender.  
This supports no more than a 10 percent rating under Code 
7804.  The medical records demonstrate that a right chest 
wall lipoma, or past surgery to remove the growth, did not 
result in muscle damage, neurological damage, or damage to 
any other body system (other than a superficial skin scar).  
The medical records show the superficial scar itself is 
causing no functional impairment to the surrounding area.  
Thus there is no basis for rating under Code 7805.

Considering all the evidence, the Board finds that a rating 
in excess of 10 percent for residuals of a lipoma of the 
right chest wall is not warranted.  As the preponderance of 
the evidence is against the claim for an increased rating, 
the benefit-of-the-doubt rule does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).


ORDER

An effective date earlier than November 2, 1994 for a 10 
percent rating for residuals of a lipoma of the right chest 
wall is denied.

A rating in excess of 10 percent for residuals of a lipoma of 
the right chest wall is denied.


		
	L.W. TOBIN 
	Member, Board of Veterans' Appeals


 

